                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 BOILERMAKER-BLACKSMITH NATIONAL
 PENSION FUND, et al.,

            Plaintiffs,
                                                             Case No. 19-2023-CM
            v.

 BOILER TECH, INC.,

            Defendant.


                                ORDER OF DEFAULT JUDGMENT

       This matter comes before the court upon plaintiffs’ Motion for Default Judgment (Doc. 12).

Plaintiffs filed this action on January 16, 2019, alleging that defendant breached a collective bargaining

agreement by failing to make monthly contributions to a fund for employee benefits in violation of the

Employment Retirement Income Security Act of 1974 (“ERISA”). Defendant did not file an answer or

other responsive motion. On May 22, 2019, plaintiffs filed an application for clerk’s entry of default,

which was entered on June 11, 2019. Defendant did not seek to set aside the clerk’s entry of default and

on July 16, 2019, plaintiffs moved for default judgment.

       Plaintiffs’ motion for default judgment seeks $93.926.53 in unpaid contributions, $11.271.19 in

liquidated damages, $37.771.11 in interest as of May 29, 2019, costs in the amount of $400, and $3,731

in attorney fees, totaling $147,099.83. The court finds that defendant is in default and an entry of default

judgment is proper pursuant to Federal Rule of Civil Procedure 55.

       IT IS THEREFORE ORDERED that plaintiffs’ Motion for Default Judgment (Doc. 12) is

granted and default judgment is entered against defendant and in favor of plaintiffs in the amount of

$147,099.83, plus additional interest at the rate of $34.59 per day until defendant pays the underlying

principal delinquent contributions and liquidated damages.




                                                    -1-
Dated August 8, 2019, at Kansas City, Kansas.


                                           /s/ Carlos Murguia
                                           CARLOS MURGUIA
                                           United States District Judge




                                         -2-
